                                 FILED UNDER SEAL


                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,


v.                                                Civil Action No. 1:19-cv-01126


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                   Defendants.




                                     Schedule A

 No.               Seller ID/Defendant Store Name                 Defendant Store Location
  1                           niceflower99                                 eBay
  2                          freshsoles1234                                eBay
  3                            maoloashop                                  eBay
  4                            frano_9418                                  eBay
  5                          greenfield2019                                eBay
  6                             trifecta**                                 eBay
  7                             agja-5684                                  eBay
  8                           mikewajowski                                 eBay
  9                              ascoglb                                   eBay
 10                         hasinakabani786                                eBay
 11                            jemil-3202                                  eBay
 12                        authenticjproducts                              eBay
 13                              siq360fl                                  eBay
 14                             alexdim12                                  eBay
 15                            tconley243                                  eBay
 16                             conro_17                                   eBay
 17                          andreaallen222                                eBay
 18                          jasonscompany                                 eBay
19      krisplac-17         eBay
20     rayallday80          eBay
21      curtgagnon          eBay
22   wibblemaster420        eBay
23      nanc_1504           eBay
24     markabate_0          eBay
25   paulettmasterso0       eBay
26       stan-shop          eBay
27        tecey_0           eBay
28        dealsbae          eBay
29        jhn2018           eBay
30     lisayue0208          eBay
31    slowrain2019          eBay
32       catgra_30          eBay
33       wtxsing-1          eBay
34       benjy951           eBay
35      fuzuanpifa          eBay
36       shelli-10          eBay
37       moja2872           eBay
38      spadesking          eBay
39         jnali13          eBay
40     owetoe5400           eBay
41        bimil-22          eBay




                        2
Date: August 29, 2019   Respectfully submitted,

                        /s/ Monica Riva Talley
                        Monica Riva Talley (VSB No. 41840)
                        Byron Pickard (VSB No. 47286)
                        Dennies Varughese, Pharm.D. (pro hac pending)
                        Nirav N. Desai (VSB. No. 72887)
                        Nicholas J. Nowak (pro hac pending)
                        Daniel S. Block (pro hac pending)
                        STERNE KESSLER GOLDSTEIN & FOX, PLLC
                        1100 New York Ave., N.W., Suite 600
                        Washington, DC 20005-3934
                        Telephone No.: (202) 371-2600
                        Facsimile No.: (202) 371-2540
                        mtalley@sternekessler.com
                        bpickard@sternekessler.com
                        dvarughe@sternekessler.com
                        ndesai@sternekessler.com
                        nnowak@sternekessler.com
                        dblock@sternekessler.com
                        Attorneys for Plaintiff




                            3
